ANDERSON, Circuit Judge
(dissenting).
It seems plain to me that this is in effect a new infringement suit, determined under the guise of contempt proceedings to enforce the decree in the old infringement suit.
By final deeree dated March 1, 1928, the Krentler-Arnold Company was held an in-fringer of the Peterson patent, No. 1,195,266. Meantime, Krentler got up a new device for a hinged last, applied for and obtained a patent, granted December 30, 1930, No. 1,786,-540. This new device, at least in appearance, is very different from the Peterson concept. Whether on a new infringement suit, brought in the proper forum, the court would conclude the Patent Office wrong in not holding it anticipated by the Peterson invention, seems to be a fairly arguable question.
But the fundamental objection to the majority opinion is that we have no jurisdiction to hold this Michigan corporation in contempt. The deeree of March 1, 1928, was final — absolutely. The contempt proceedings were filed June 4, 1929. Coneededly, only the original jurisdiction will avail the petitioner. This amounts to holding that, in equity, the jurisdiction of a District Court over foreign defendants is unlimited in time; that final decrees’may be enforced by contempt proceedings begun at any time in the court of original jurisdiction.
If the jurisdiction of the court below over this Michigan corporation continued a year after final decree, it continued indefinitely; without new process, the foreigner remained always subject to the originally obtained jurisdiction.
Por such a doctrine I find no support. In Merrimack Bank v. Clay Center, 219 U. S. 527, 31 S. Ct. 295, 55 L. Ed. 320, Ann. Cas. 1912A, 513, and in the Gompers Case, 221 U. S. 418, 31 S. Ct. 492, 55 L. Ed. 797, 34 L. R. A. (N. S.) 874, appeals were pending from the decrees disobeyed. No decree is final, in the sense now involved, pending appeal therefrom; the court above may affirm, modify, or reverse that deeree. The cases are not in point. Nor does Pitt v. Davison, 37 N. Y. 235 — a case in a code state — help on this question of federal jurisdiction.
If a judgment at law be unsatisfied, or a deeree in equity be disobeyed, the remedy is clear — to sue in the proper forum and to offer the judgment or deeree as conclusive evidence of the rights alleged; it is res adjudi-cata, so far as, fairly construed, it covers such rights.
I think the deeree below should be reversed and the petition dismissed for lack of jurisdiction.